EXHIBIT32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Gregory D. Cash, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Biosig Technologies, Inc. on Form 10-Q for the fiscal quarter ended March 31, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Biosig Technologies, Inc. By: /s/ GREGORY D. CASH Date: May 1, 2015 Name: Gregory D. Cash Title: Chief Executive Officer I, Steve Chaussy, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Biosig Technologies, Inc. on Form 10-Q for the fiscal quarter ended March 31, 2015 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this Quarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Biosig Technologies, Inc. By: /s/ STEVEN CHAUSSY Date: May 1, 2015 Name: Steven Chaussy Title: Chief Financial Officer
